DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Preliminary amendment filed on 08/28/2019 has been entered. Claims 1-10 are pending in this instant application.  Claims 9 and 10 are withdrawn. Claims 1-8 are currently under examination.   

Priority
This application is a 371 of PCT/IB2018/051234 filed on 02/27/2018 and claims foreign priority of ITALY 102017000022625 filed on 02/28/2017.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Election/Restrictions
During a telephone conversation with Scott Bergeson on 02/22/2022 a provisional election was made with traverse to prosecute the invention of Group I (claims 1-8).  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 9 and 10 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. “Lack of unity of invention may be directly evident “ a priori ,” that is, before considering the claims in relation to any prior art, or may only become apparent “ a posteriori ,” that is, after taking the prior art into consideration. For example, independent claims to A + X, A + Y, X + Y can be said to lack unity a priori as there is no subject matter common to all claims. In the case of independent claims to A + X and A + Y, unity of invention is present a priori as A is common to both claims. However, if it can be established that A is known, there is lack of unity a posteriori, since A (be it a single feature or a group of features) is not a technical feature that defines a contribution over the prior art.“ (see MPEP § 1850 [R-10.2019], 37 CFR 1.475, II). Thus, claims 1-8 are currently under examination.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 08/28/2019 has been considered.

Claim Objections
Claims 1, 2, 4, 5, 7, and 8 are objected to because of the following informalities: In claim 1, spell out the abbreviated “HME” (line 2) to “Heat and Moisture Exchange (HME)”; replace the incorrect recitations “two solutions thus obtained in such quantities as” and “diluting the mixture” (lines 1 and 4 of the step c)) with “two solutions from steps a) and b)” and “diluting the homogeneous solution”, respectively; change the incorrect recitation “said contain” (line 1 of the step d’)) to “said container”; delete the excessive recitation “carried out” (line 4 of the step e)); replace the incorrect recitation “a speed” (lines 1 and 4 on page 4) with “a rate”; and insert the missing conjunction “and” immediately before the step f). In claim 2, insert the missing phrase “the group consisting of” immediately after the recitation “selected from” (line 2) to comply with Markush group format; and change the incorrect recitation “compare to the sum” (line 3) to “with respect to the sum”. In claims 4, 5, 7, and 8, change the incorrect recitation “in which” (line 1 of claim 4; line 2 of claims 5, 7, and 8) to “, wherein the” for claim 4 and “, wherein” for claims 5, 7, and 8; also in claim 5, delete the excessive recitations “in” (line 3, immediately before the recitation “the same container”) and “of its” (line 5, immediately before the recitation “oxidation states”); insert the missing conjunction “and” immediately before the step n), and delete the excessive recitation “of time” (3rd line from the end of the claim). Appropriate correction is required.
Note: The recitation “Process” in the beginning of claims 2-8 is suggested to be changed to “The process” according to MPEP 608.01(n) [R- 10.2019][IV. CLAIM FORM AND ARRANGEMENT].

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 6 and 8 depend from claim 1.
Regarding claims 1, 2, 4, and 5, the recitation “preferably” interpreted here as "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the recitation are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 1, 4, 5, and 7 recite the limitations “the resulting solution”, “the mixture”, and “polymer” (lines 10, 11, and 12 of claim 1); “the freeze-dried material” (line 2 of claim 4); “the introduction of the solution” (line 2 of claim 5), “the system”, “the freeze-dried product”, “the device” (lines 10, 13, 20, and 22 on page 5); “the reactants”, “the magnetic core”, and “the surrounding polymeric material” (lines 2 and 3 of claim 7). There is insufficient antecedent basis for this limitation in the claim. 
Claims 1 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: Claim 1 recites the limitation “freeze-drying… the solution obtained in step c) or the hydrogel obtained in step d')… freezing the hydrogel” (step e)), in which the obtained solution in step c) was omitted in the first sub-step of step e). Claim 3 recites “the container in which the hydrogel is formed” (line 2), in which the obtained solution in step c) was omitted. 
Claim 5 recites “l) if step k) has been carried out”, “l’) if step k') has been carried out”, “at the end of which”, and “o) again subjecting to freeze-drying treatment the material”, which are not confusing because the steps i) and l’) are required by steps k) and k’) respectively, and it is not clear what the “at the end of which” and “o) again subjecting to freeze-drying treatment the material” refer to.
Taken together, Applicant is advised to change the recitations “to obtain a weight ratio gelatin:chitosan” and “the resulting solution” (lines 8-10 of claim 1) to “to obtain a mixture having a weight ratio of gelatin:chitosan” and “the mixture”, respectively; to replace the recitation “, preferably” (lines 9, 12, and 25 of claim 1; line 3 of claim 2; line 3 of claim 4, line 2 on page 5) with “or”; to insert the phrase “a polymer solution having” immediately before the recitation “a total polymer concentration” (line 12 of claim 1); to change the recitation “the solution” (lines 14, 16, and 22 of claim 1) to “the polymer solution”; to insert the phrase “the crosslinker-added polymer solution” immediately before the recitation “in step c') into” (line 16 of claim 1); to insert the phrase “the polymer solution or” immediately before the recitation “the hydrogel” (line 24 of claim 1); to delete the recitation “in which the hydrogel is formed” (line 2 of claim 3); to change the recitation “the freeze-dried material” (line 2 of claim 4) to “the freeze-dried product obtained in step e)”; to replace the recitation “the introduction of the solution” (line 2 of claim 5) with “the pouring of the crosslinker-added mixture for serving as a surrounding polymeric material”; to change the recitation “; l) if step k) has been carried out, allowing the system to react” (lines 9 and 10 on page 5) to “, followed by l) allowing to react”; to replace the recitations “the system” (line 13 on page 5) and “; and 1') if step k') has been carried out, mixing the suspension obtained with” (lines 15 and 16 on page 5) with “the suspension” and “, followed by l’) mixing with”, respectively; to change the recitation “treatment the product” (line 18 on page 5) to “treatment of the solution/suspension product”; to insert the phrase “from step m)” immediately after the recitation “the freeze-dried product” (line 20 on page 5); to change the recitation “, at the end of which washing the device by immersion” (lines 21 to 22 on page 5) to “, followed by washing with immersion”; to delete the recitation “; o) again subjecting to freeze-drying treatment the material” (lines 22 to 23 on page 5); to delete the recitation “the reactants are employed in amounts such that” (line 2 of claim 7; and to change the recitation “magnetic core” (line 3 of claim 7) to “paramagnetic core”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1 .56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

(I) Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Wegst et al. (US 2012/0149111, June 14, 2012, hereinafter referred to as Wegst ‘111) in view of Cui et al. (Carbohydrate Polymers 132:330–337, 2015, hereinafter referred to as Cui ‘2015) as evidenced by LABCONCO (Labconco Corporation, 2004).
With regard to structural limitations “a process comprises the following steps: a) preparing an acidic aqueous solution of chitosan in a concentration from 1 to 2.5% by weight; b) preparing an aqueous solution of a gelatin of animal origin in a concentration from 2.5 to 5% by weight, operating at a temperature between 40 and 50 °C; c) mixing the two solutions from steps a) and b) to obtain a mixture having a weight ratio of gelatin:chitosan from 80:20 to 50:50, gently stirring the mixture to avoid the formation of a foam until obtaining a homogeneous solution, and subsequently diluting the homogeneous solution to obtain a polymer solution having a total polymer concentration of from 2 to 4% by weight (or step c’) further adding a chemical crosslinker (or genipin in an amount from 0.5% to 4% by weight) to the polymer solution obtained in step c)); d) pouring the polymer solution prepared in step c) or the crosslinker-added polymer solution in step c') into a container with the bottom made of a material having thermal conductivity greater than or equal to 15 W/(m·K) (or copper) and side walls made of a material having thermal conductivity less than or equal to 1 W/(m·K) (or plastic or Teflon, also known as polytetrafluoroethylene); d') keeping said container having the polymer solution from step c') closed until obtaining a hydrogel; e) freeze-drying, inside said container, the polymer solution obtained in step c) or the hydrogel obtained in step d') according to the following phases: freezing the polymer solution or the hydrogel to a temperature of from -20 to -60 °C by placing the bottom of the container in contact with a refrigerating system; primary drying by heating with a rate between 2 and 8 °C/h up to a temperature between -5 and -10 °C, operating at a pressure between 0.001 mbar and atmospheric pressure; secondary drying by heating with a rate between 1 and 5 °C/h up to a temperature between 15 and 20 °C, operating at a pressure between 0.001 mbar and atmospheric pressure; and f) further subjecting the freeze-dried product from the polymer solution in step e) to a crosslinking treatment by thermal dehydration (or from 140 to 160 °C at a pressure between 0.001 mbar and the atmospheric pressure and for a duration between 24 and 48h)” (claims 1-4):
Wegst ‘111 disclosed a method of preparing freeze-cast polymer scaffolds characterized by regions of aligned pores or lamellae, the method comprising (a) dissolving 2.4 grams of chitosan powder in 100 ml of 1 % (v/v) glacial acetic acid in de-ionized (DI) water so as to produce a 2.4% (w/v) solution; (b) dissolving 5.5 grams of gelatin powder and placing the powder in a beaker with 100 ml of 1 % (v/v) glacial acetic acid in DI water to create a 5.5% (w/v) gelatin solution; stirring the solution while heating the solution on a VWR hot plate stirrer to 35° C for a minimum of 12 hours; (c) mixing various combinations of chitosan and gelatin solutions; (d) freeze-casting the combined solution in two differently sized molds: the first was a 25 mm O.D.x50 mm tall cylinder mold with a tightly fitting copper mold placed on the bottom of the cylinder so as to provide a controlled thermal transfer from the cold finger upon which the cylinder is placed; the top of the cylinder was left open to the ambient air conditions, and the second mold was composed of two halves, with half-circle groves along the mating edge. When pipetting into such small molds, it was critical that air bubble formation be avoided. The copper cold finger was then cooled down at various rates, ranging from 0.1 degrees Celsius per minute to 10 degrees per minute(° C/m); (e) removing the samples from their molds and placing in a FreeZone 4.5 Liter Benchtop Freeze Dry System (Labconco, Kansas City, Mo.). The inner coil was held at-50° C and the samples themselves at 0.18 mBar for at least 48 hours to ensure complete sublimation of the ice (pages 48/60 to 49/60, [0120 and 0134-0140]). Chitosan provides many options for ionic and covalent modifications and crosslinking (e.g. with genipin), allowing mechanical properties and swelling to be adjusted and tailored for a particular application. In another embodiment, chitosan may be used in combination with other materials, such as with gelatin or alginate. In one embodiment, the amount of polymer in solution is between about 0.5-5% (w/v). The mixture was pipetted into a custom-built cylindrical polytetrafluoroethylene (PTFE) mold fitted with a copper bottom plate and secured onto the temperature-controlled copper cold finger of the freeze casting system (page 46/60, [0108 and 0110]; page 58/60, [0202]). LABCONCO (cited here as evidence for Freeze-drying) disclosed that the freeze drying process consists of three stages: prefreezing, primary drying (or sublimation), and secondary drying (or drying at the warmer temperature to reduce the residual moisture content to optimum values). A typical sublimation cycle (Figure 2): 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
. The product is first cooled to below its eutectic temperature (Point A). The collector is cooled to a temperature (Point D) approximately 20° C cooler than the product temperature, generally around -50 to -80° C. The product should be freeze dried at a temperature slightly lower than its eutectic or collapse temperature (Point B) since the colder the product, the longer the time required to complete primary drying, and the colder the collector temperature required to adequately freeze dry the product. After the product is adequately frozen and the collector temperature achieved, the system is evacuated using a vacuum pump. At this point, primary drying of the product begins and continues until the entire frozen matrix appears dry. Heat input to the product may be achieved by several means such as increasing the shelf temperature in the case of tray drying, or using a liquid bath for manifold drying (page 4, left col., para. 1, 2, and 8; page 5, right col., para. 3 and 4; page 6, left col., Figure 2).
Wegst ‘111 as evidenced by LABCONCO did not explicitly disclose the limitations “step f) further subjecting the freeze-dried product from the polymer solution in step e) to a crosslinking treatment by thermal dehydration (or from 140 to 160 °C at a pressure between 0.001 mbar and the atmospheric pressure and for a duration between 24 and 48h)”, required by claims 1 and 4.
Cui ‘2015 disclosed an adsorbent based on chitosan and gelatin with interpenetrating polymer networks and porous dual structures. Three-step thermal degradation behaviors of chitosan, gelatin, and chitosan/gelatin(5/5): The first step was from 50 to 100 ◦C and was attributed to the water loss. The second step about 40% weight losses from 100 to 327 ◦C was owed to thermal degradation of samples. The weight loss in the last step from 327 to 600 ◦C was attributed to carbonization process of organic compounds. The Tonset temperature (5 wt% mass loss temperature) and Tmax of chitosan, gelatin, and chitosan/gelatin(5/5) were 160.0/116.4/149.6 ◦C and 293.8/219.8/296.6 ◦C, respectively. The protonation of primary amino groups (-NH3+) on chitosan together with carboxylate (-COO−) ions of the gelatin form polyelectrolyte network structure by strong ionic bond electrostatic action. After adding cross-linking agent genipin to chitosan/gelatin(5/5) sample, the thermal degradation process was similar as that of without genipin (page 330, Abstract; page 332, left col., para. 3; right col., para. 2).
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the steps of preparing porous chitosan/gelatin structures as taught by Wegst ‘111 as evidenced by LABCONCO with the step of thermal treatment at about 150 °C in view of Cui ‘2015 and to optimize the conditions and/or reagent concentrations for enhancing the interpenetrating polymer networks via strong ionic bond electrostatic action. One would have been motivated to do so because (a) Wegst ‘111 as evidenced by LABCONCO teaches freeze-cast chitosan/gelatin polymer scaffolds characterized by regions of aligned pores or lamellae, and (b) Cui ‘2015 teaches that the thermal degradation onset temperatures (5 wt% mass loss) of chitosan, gelatin, and chitosan/gelatin(5/5) were 160.0, 116.4, and 149.6 ◦C, respectively. The protonation of primary amino groups (-NH3+) on chitosan together with carboxylate (-COO−) ions of the gelatin form polyelectrolyte network structure by strong ionic bond electrostatic action, described above. Thus, one of skill in the art would have a reasonable expectation that by combinng the steps of preparing porous chitosan/gelatin structures as taught by Wegst ‘111 as evidenced by LABCONCO with the step of thermal treatment at about 150 °C in view of Cui ‘2015 and by optimizing the conditions and/or reagent concentrations for enhancing the interpenetrating polymer networks via strong ionic bond electrostatic action, one would achieve Applicant’s claims 1-4. “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at ___, 82 USPQ2d at 1395. See MPEP § 2141 [R-10.2019]. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05 [R-10.2019] [II.A].
The method of Wegst ‘111 as evidenced by LABCONCO in view of Cui ‘2015 meets all structural limitation of claimed process and would achieve the same intended results, including “lubricant” and “a material useful for the production of Heat and Moisture Exchange (HME) filters”, required by claim 1.

(II) Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wegst et al. (US 2012/0149111, June 14, 2012, hereinafter referred to as Wegst ‘111) in view of Cui et al. (Carbohydrate Polymers 132:330–337, 2015, hereinafter referred to as Cui ‘2015) as evidenced by LABCONCO (Labconco Corporation, 2004), as applied to claims 1-4, and further in view of Tampieri et al. (US 2013/0129634, May 23, 2013, hereinafter referred to as Tampieri ‘634) and Effendi et al. (Materials Science and Engineering 172:012031, 2017, the 4th Regional Biomaterials Scientific Meeting 15–16 September 2016, Published online: 17 February 2017, hereinafter referred to as Effendi ‘2017). 
The combination and rationale for combining Wegst ‘111, LABCONCO, and Cui ‘2015 are disclosed above and the teachings and rationale are incorporated by reference herein. Wegst ‘111 further disclosed that in an alternative embodiment, alginate is used as a scaffold material, either separately or in combination with one or more other materials. Alginate absorbs and holds water well. Other polymer materials, including collagen, elastin, agar, hydroxyapatite, PVA, and agarose, may be used, either separately or in any combination, and in any concentration, in the creation of the scaffolds. In another example, an alginate based scaffold can be at least partially pre-gelled (by addition of CaCO3 : gluconon-delta-lactone), or crosslinked, to maintain the scaffold for freeze casting, drying and subsequent crosslinking with CaCl2. In one aspect, the rate of cooling is highly controlled, as the size and alignment of pores, as well as the formation of ridges, is affected by the cooling rate. In a further embodiment, the rate of cooling is controlled by transitioning the mold through a temperature gradient (page 47/60, [0113-0115 and 0118]). 
The combination fails to teach the structural limitations (A) “container is introduced a paramagnetic core comprising a hydroxyapatite in which an amount of between 2 and 40 atomic¾ of calcium is replaced by iron(II) and iron(III), produced by a process: g) preparing an aqueous solution containing a precursor of calcium, at least one soluble salt of iron (II) and at least one soluble salt of iron (III); h) preparing an aqueous solution containing a water soluble compound of phosphorus; i) preparing an aqueous solution containing a precursor of one or more hydrophilic polymers (or sodium alginate); j) slowly adding the phosphorus compound solution to the solution containing the precursor of calcium and the iron salts to obtain a suspension; k) adding the solution obtained in step i) to the suspension obtained in step j), followed by l) allowing to react between ambient T and 70 °C for 1 to 5 hours (or k’) allowing the suspension obtained in step j) to react between ambient T and 70 °C for 1 to 24 hours, followed by l’) mixing with the aqueous solution obtained in step i)); m) subjecting to a freeze-drying treatment of the solution/suspension product obtained in step l) or step l’); and n) immersing the freeze-dried product from step m) in a CaCl2 solution at a concentration between 0.5 and 1.5 M for a period between 15 and 45 minutes, followed by washing with immersion in distilled water”, required by claims 5-7, and (B) “pouring of the crosslinker-added mixture for serving as a surrounding polymeric material”, “the weight ratio between the paramagnetic core and the surrounding polymeric material is between 40:60 and 80:20”, and “between 3 and 5 mm of the upper face and of the lower face of the obtained product are mechanically removed”, required by claims 5, 7, and 8.
With regard to the limitation (A) above, Tampieri ‘634 disclosed a method for synthesizing an intrinsically magnetic hydroxyapatite, the method comprising the steps of: (a) adding a solution comprising Fe(II) and Fe(III) ions to a suspension/solution containing Ca(II) ions; (b) heating the suspension of step a) to a temperature in the range of 15° C to 80° C; c) adding a solution of phosphate ions to the suspension/solution of step a), preferably heating and stirring for 1-3 hours, followed by constant stirring for 1-2 hours, and then rest without stirring or heating for 12-36 hours; d) separating the precipitate from the mother liquors. The Fe/Ca molar ratio ranges from 5 to 30, preferably 10 to 20 mol%. The precipitate is washed at least three times and freeze dried. Alternatively, organic/biological substances can also be used; these can be adsorbed onto the surface of the magnetic particles in such a way to form a biocompatible coating. Examples of organic/biological coatings include antibodies and biopolymers (such as collagen). Another use of the magnetic hydroxyapatite is for the preparation of three-dimensional biomimetic constructs. It is possible to use the magnetic hydroxyapatite particles to locally increase the temperature (magnetothermia or hyperthermia) (page 14/20, [0040-0048]; page 15/20, [0061, 0064, and 0055]). The particles mainly exhibit an elongated morphology, fairly homogeneous in size, from 5-10 nm to 20-30 nm in width and up to 80-150 nm in length, and may contain spherical voids of 2-5 nm. The biocompatibility of the magnetic hydroxyapatite provides regenerative medicine with a new family of biocompatible biomimetic materials that can be controlled and manipulated through suitable external magnetic fields for the purpose of producing, for example, hyperthermia (pages 17/20 to 19/20, [0100 and 0139]).
With regard to the limitation (B) above, Effendi ‘2017 disclosed a biopolymer coated porous hydroxyapatite (HA) scaffold procedure: The porous HA scaffold in a dimension of 10 mm × 20 mm (diameter x height) was immersed into the biopolymer containing solutions (2% chitosan solution and 20% Gelatin solution) for 24 h at room temperature. For samples containing double immerse of biopolymers, the scaffold was immersed into 20% gelatin solution and was applied to freeze drying method for 24 hours, and then immersed into 2% chitosan solution and was applied to freeze drying for 24 hours to obtain bilayered gelatin-chitosan coated HA scaffold. The morphology of the coated scaffolds at cross section was evaluated using optical microscope and polarized light microscope. The bare scaffolds has mechanical strength at around 0.06 Mpa - 0.071 Mpa. Chitosan coated porous HA scaffold and gelatin coated porous HA scaffold had mechanical strength at around 0.81-0.85 Mpa, and 1.32-1.34 Mpa, respectively, with weight ratio of biopolymer and HA was around 18%-22%. The compressive strength of bilayered Gelatin-chitosan coated HA scaffold is at around 1.06-1.2 Mpa (page 2/7, para. 4 and 5; page 1/7, Abstract).  The intrinsically poor mechanical properties of HA, such as low compressive strength and fracture toughness restrict its application only to small sizes of granules and powders or non-load bearing implant. In order to expand its applicability in hard tissue applications, the brittleness of HA needs to be overcome. In addition to the requirements for the chemical composition of the scaffold material, an interconnected porous structure is necessary. The polymer layer is expected to improve the brittleness of the porous HA scaffold (page 1/7, last 2 lines; page 2/7, para. 1 and 2).
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the method of preparing porous structure from mixture of chitosan/gelatin or alginate/hydroxyapatite taught by Wegst ‘111 as evidenced by LABCONCO in view of Cui ‘2015 with the method of preparing an intrinsically magnetic hydroxyapatite, further in view of Tampieri ‘634 and with the method of coating porous hydroxyapatite scaffold with chitosan and/or gelatin, further in view of Effendi ‘2017 to provide gradient control of cooling rate during freeze-drying and to enhance the mechanic strength of hydroxyapatite. One would have been motivated to do so because (a) Wegst ‘111 as evidenced by LABCONCO in view of Cui ‘2015 teaches that alginate is used as a scaffold material, either separately or in combination with one or more other materials, including hydroxyapatite. Alginate absorbs and holds water well. An alginate based scaffold can be at least partially pre-gelled by addition of CaCO3, or crosslinked, to maintain the scaffold for freeze casting, drying and subsequent crosslinking with CaCl2. The size and alignment of pores, as well as the formation of ridges, is affected by the cooling rate, which is controlled by transitioning the mold through a temperature gradient, (b) Tampieri ‘634 teaches that the magnetic hydroxyapatite provides a biocompatible biomimetic materials that can be controlled and manipulated through suitable external magnetic fields for the purpose of producing heat, and (c) Effendi ‘2017 teaches that the chitosan and/or gelatin polymer layer reduces the brittleness and mechanic strength of the porous HA scaffold, described above. Thus, one of skill in the art would have a reasonable expectation that by combining the method of preparing porous structure from mixture of chitosan/gelatin or alginate/hydroxyapatite taught by Wegst ‘111 as evidenced by LABCONCO in view of Cui ‘2015 with the method of preparing an intrinsically magnetic hydroxyapatite, further in view of Tampieri ‘634 and with the method of coating porous hydroxyapatite scaffold with chitosan and/or gelatin, further in view of Effendi ‘2017 to provide gradient control of cooling rate during freeze-drying and to enhance the mechanic strength of hydroxyapatite, one would achieve Applicant’s claims 5-8. “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at ___, 82 USPQ2d at 1395. See MPEP § 2141 [R-10.2019].

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623